Citation Nr: 1226993	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  09-30 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for treatment purposes for loss of teeth 7 and 9 due to dental trauma.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for compensation purposes for loss of teeth 7, 8, 9, and 10 due to dental trauma.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1945 to October 1948 and from April 1951 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In the July 2008 rating decision, the RO adjudicated the claim as entitlement to "service connection for dental trauma (claimed as a mouth injury/loss of 4 teeth)" without distinguishing between the issues of entitlement to service connection for treatment purposes and service connection for compensation.  The Board notes that a claim of service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  With this in mind, the Board has recharacterized the Veteran's current claim for service connection into two separate issues, as reflected on the title page.  The Board believes that this recharacterization best reflects the procedural posture of the case, including that the Veteran was previously granted service connection for loss of teeth 8 and 10 for treatment purposes in an August 2001 rating decision.  

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in May 2012.  A transcript of the hearing has been associated with the claims file.  

The issue of service connection for loss of taste (gustatory sensation) was raised by the Veteran in May 2012, but the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and the issue is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The merits of the reopened claims for service connection will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO most recently denied the Veteran's claim of service connection for loss of teeth for treatment and compensation purposes in August 2001 and September 2001 rating decisions.  The Veteran was notified in writing of those decisions and his appellate rights, but he did not file a timely appeal, and new and material evidence was not received within the subsequent appeal period.  

2.  The evidence received since the August 2001 and September 2001 rating decisions relates to an unestablished fact necessary to substantiate the claims for service connection for dental trauma for treatment and compensation purposes.


CONCLUSIONS OF LAW

1.  The August 2001 and September 2001 RO rating decisions denying service connection for loss of teeth for treatment and compensation purposes are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  Because evidence received since August 2001 is new and material, the claim of service connection for treatment purposes for loss of teeth 7 and 9 due to dental trauma is reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156 (2011).

3.  Because evidence received since September 2001 is new and material, the claim of service connection for compensation purposes for loss of teeth 7, 8, 9, and 10 due to dental trauma is reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). T he notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In the decision below, the Board has reopened the Veteran's claims for service connection for both dental trauma for treatment and compensation purposes.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 


Law and Analysis

The Veteran filed his current claim in February 2007.  He contends that service connection should be granted for loss of teeth due to trauma during service.  His claims file, however, shows that these claims were previously decided by the RO.  The Board is therefore required to determine whether the Veteran has submitted new and material evidence as required to reopen the previously decided claims prior to adjudicating the merits of the claims.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); see Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (without the submission of new and material evidence, the Board does not have jurisdiction to review the claim in its entirety, and its analysis must end).  (The Board has characterized the issues accordingly on the title page.)

A claimant is entitled to notice of any decision by VA affecting the payment of benefits or the granting of relief.  Such notice must inform a claimant of the right to initiate an appeal by filing a notice of disagreement.  38 C.F.R. § 3.103(f).  A claimant may then initiate an appeal from a VA decision by the timely filing of a notice of disagreement (NOD) in writing.  38 C.F.R. § 20.200; see also Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  A NOD is a written communication from a claimant or from his or her representative expressing (1) dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and (2) a desire to contest the result.  While special wording is not required, the NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201.  A NOD must be filed within one year from the date that that the RO mailed notice of the rating decision.  Otherwise, that determination becomes final.  See 38 C.F.R. § 20.302(a).  All filings by a claimant must be construed based on a liberal reading.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that "[i]n direct appeals, all filings must be read 'in a liberal manner' whether or not the veteran is represented"; see also 38 C.F.R. § 20.200.  

Although a timely NOD is not filed, if new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468.  (2009).

Furthermore, except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. §§ 3.156(c), 20.1000(b).

Otherwise, to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).  Regarding petitions to reopen filed on or after August 29, 2001, such as this one, the provisions of 38 C.F.R. § 3.156(a) define "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

New and material evidence is not required "as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  "[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the "evidence could, if the claim were reopened, reasonably result in substantiation of the claim."  Shade, 24 Vet. App. at 117-18.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed unless it is "inherently false or untrue" or " patently incredible."  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Furthermore, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Shade, 24 Vet. App. 110.

In the present case, the claims file shows that the Veteran filed an original claim in November 1981.  The RO latter sent him a letter in April 1982 notifying him that his claim had been denied due to the fact that there was no evidence of dental trauma in his service records.  He then filed a NOD in June 1982 disagreeing with that determination.  Accordingly, the RO issued a SOC in August 1982, which was sent to the Veteran with a cover letter explaining his appellate rights.  However, he did not file a timely substantive appeal following the issuance of the SOC.

The Veteran later filed a new claim in May 2000 once again seeking service connection for dental trauma.  After developing the claim, the RO issued two rating decisions.  

First, in August 2001, the RO granted service connection for teeth 8 and 10 for treatment purposes, but denied service connection for treatment purposes for teeth 7 and 9.  The RO reasoned that the Veteran's service treatment records at entrance showed missing teeth 1, 7, 9, 16, 30, and 14, and a report of a denture fitting in April 1946 then showed that he was missing teeth 1, 7, 8, 9, 10, 30, 19.  Accordingly, the RO conceded that he suffered dental trauma during service resulting in missing teeth 8 and 10.  

The RO then issued a second decision in September 2001 denying service connection for compensation purposes based on a determination that the Veteran's lost teeth were replaceable with a prosthesis, which precluded service connection under the applicable VA regulation (identified by the RO as Diagnostic Code 9913).  

Following the RO's August 2001 and September 2001 rating decisions, the Veteran submitted no further correspondence to VA.  Likewise, no additional evidence was received during the appellate period following the RO rating decisions.  Thus, both rating decisions became final as to the evidence then of record, and the issues decided therein are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Since the August 2001 and September 2001 rating decisions became final, the RO has associated extensive additional evidence with the claims file, including the Veteran's VA and private dental treatment records.  Additionally, the Veteran testified at a Board hearing in May 2012 discussing in great detail the circumstances of his claimed dental trauma and the history of his dental condition both prior to and after the claimed dental trauma.  

The Board finds, after careful consideration, that this additional evidence is both new and material.  Most significantly, the Veteran testified at his Board hearing that his claimed teeth were not missing at the time of his enlistment in November 1945.  His testimony, which is presumed credible for purposes of reopening the claims, directly addresses the reasons the RO previously denied the claims, particularly that the Veteran had teeth missing at service entrance.  This evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110.  The Board accordingly finds that new and material evidence has been received to reopen the previously denied claims.  Hence, to this extent, the appeal is allowed.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the claims can be addressed. 
ORDER

New and material evidence having been received, entitlement to service connection for treatment purposes for loss of teeth 7 and 9 due to dental trauma is reopened, and the appeal is granted to this extent only. 

New and material evidence having been received, entitlement to service connection for compensation purposes for loss of teeth 7, 8, 9, and 10 due to dental trauma is reopened, and the appeal is granted to this extent only. 


REMAND

As previously above, a claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment. Mays v. Brown, 5 Vet. App. 302 (1993).  In this case, the Veteran's claim of service connection for loss of teeth 7 and 9 for the purposes of receiving VA outpatient dental treatment has not yet been considered in connection with the current appeal.  A remand for this action is necessary as the Board's consideration of this issue in the first instance would result in prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993) (when the Board addresses in a decision a question that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice and opportunity to respond and, if not, whether the claimant will be prejudiced thereby). 

Moreover, after careful consideration, the Board finds that the reopened issues must be remanded to afford the Veteran the opportunity to undergo an appropriate VA dental examination.  

In particular, the Veteran contends that he lost teeth 7, 8, 9, and 10 during service in the spring of 1946 after being hit by a rifle butt.  See Hr'g Tr. 4-5.  He also maintains that these teeth were not missing when he entered active service; he feels that any records showing otherwise are false or altered.  

The Veteran's service treatment records (STRs) include a January 1945 enlistment examination indicating that teeth R2 and L1 (corresponding to teeth 7 and 9) were already missing at that time.  The next year, in April 1946, he was admitted for dental treatment.  (The Board notes that April 1946 corresponds in time with the claimed injury.)  The April 1946 dental treatment record appears to have been amended at some point.  Specifically, it appears to show in pencil that teeth R1, L1, and L2 were marked as "restorable carious" (according to the legend at the bottom of the record), and R2 was marked as a "missing natural" tooth.  At present, however, these pencil entries are erased and overwritten in blue pen indicating that teeth R1 and L2 were "nonrestorable carious" and L1 was a "missing natural" tooth.  The accompanying treatment notes show "APeri R-1, L-1," and that the Veteran was fitted for an upper partial denture.  

Thus, there are two central questions in dispute in this case.  First, whether teeth 7 and 9 were already missing when the Veteran entered active duty service in January 1945.  Second, whether any of the claimed teeth (7, 8, 9, and 10) were lost as a result of trauma.  

Based on the evidence currently of record, the Board finds that the Veteran's own testimonial statements are competent and credible evidence that he was injured in the spring of 1946 when struck in the face with a rifle butt.  By comparison, the Board is unable to reach any credibility determinations based on the present evidentiary record regarding the reliability of his remaining statements.  For instance, his testimony indicating that he had no missing teeth at service entrance in January 1945, however sincere, is directly contradicted by the contemporaneous evidence.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

More significantly, the disputed facts in this case concern a complex medical issue, including the interpretation of the in-service dental treatment records, which is beyond the Veteran's and the Board's competence as a lay body.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011) (Although the Board in its lay capacity may permissibly draw "inference[s] based on the evidence," it may not reach any inferences resulting in a medical determination unless independent and cited.); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, a professional medical opinion is required to resolve these questions.  

The evidentiary record shows that the Veteran previously underwent a VA examination in July 2011 to address the medical issues raised by the case.  Of note, the VA examiner did not have the Veteran's claims file available to review as part of the examination.  Rather, the examiner relied on a history taken from the Veteran.  Accordingly, the VA examiner's assessment, after performing a clinical evaluation, was traumatic loss of teeth 7, 8, 9, 10, by patient history.  

The Board finds that this July 2011 VA examination is inadequate to decide the case.  Most significantly, the VA examiner was unable to review the actual in-service dental treatment records.  Such review in this case is necessary because, as discussed above, the in-service dental treatment records contain specific and detailed information.  Although the Veteran described his history to the VA examiner, the VA examination report indicates that the Veteran was unable to relate such specific and detailed information.  Thus, the July 2011 VA examiner's assessment is based on an incomplete factual foundation, which limits the probative value of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Kahana, 24 Vet. App. at 439 n. 8, Lance, J., concurring (distinguishing an incorrect factual premise, which has no probative value, from an incomplete factual premise).  

For these reasons, the Board finds that a new VA examination is necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

If the claims fall under the jurisdiction of a VA Medical Center or VA dental clinic, the RO should forward the veteran's claim there for the requested development and adjudication. 

1. The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his dental trauma and missing teeth.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

All obtained records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  However, if, after making as many requests as are necessary to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, this should be documented in the claims file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO/AMC should arrange for the Veteran to undergo a VA dental examination.  A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm that all paper and electronic records were available for review. 

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is asked to address each of the following two questions:

(a)  For each missing tooth teeth 7, 8, 9, and 10 is it at least as likely as not (i.e., there is at least a 50 percent probability) that such loss resulted from loss of substance of the body of the maxilla or mandible due to trauma or disease in service?  

 (c) Is at least as likely as not that either lost tooth 7 or 9 is consistent with the conceded in-service blunt trauma to the face involving the Veteran being hit by a rifle butt during spring of 1946?  The examiner is particularly asked to consider and discuss the service treatment records, including the January 1945 enlistment examination and the April 1946 dental treatment record, discussed above.  The examiner is also asked to carefully consider and discuss the plausibility of the Veteran's statements indicating that any service record is incorrect in showing that he was missing teeth (particularly 7 and 9) prior to the injury in the spring of 1946.  

It is important that the examiner offer separate opinions addressing the distinct questions in (a) and (b) above.  

It is also essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

The examiner is requested to prepare a printed (typewritten) report setting forth all examination findings along with a complete rationale for all opinions and conclusions reached.  

3.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and address all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond before the case is returned to the Board for further appellate action.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JESSICA J. WILLS
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


